In an action to recover damages for personal injuries, the defendants Rockaway One Co., LLC, and Pelican Management Corp. appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Golia, J.), dated May 17, 2001, as denied that branch of their motion which was for summary judgment on their cross claim for indemnification against the defendant Guardsman Elevator Co., Inc.
Ordered that the order is affirmed insofar as appealed from, with costs.
Resolution of the issue of the respondent’s duty to indemnify the appellants must await a determination as to whether the plaintiff’s injuries were caused by the appellants’ negligence. Triable issues of fact exist as to whether the appellants had actual notice of the alleged defect and failed to notify the respondent of the allegedly dangerous condition (see, Rogers v Dorchester Assoc., 32 NY2d 553, 562; Bermudez v New York City Hous. Auth., 199 AD2d 356; Medina v New York El. Co., 250 AD2d 656). Smith, J.P., Krausman, Schmidt and Cozier, JJ., concur.